PER CURIAM.
Action for personal injuries sustained through alleged negligence of the railroad company by John A. Hervey while a passenger. The injury occurred in Indiana. The action was brought in Ohio. Pending the action the plaintiff died. On application of the administrator of said Hervey, he was permitted to revive and prosecute same as administrator. This revivor was excepted .to and assigned as error. Upon an interrogatory certified to the supreme court, that court has answered that there was no error in the revivor. 173 U. S. 226, 19 Sup. Ct. 387, 43 L. Ed. 677. The case having been submitted alone upon this question, it is now ordered that the judgment be affirmed.